Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 7,
2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00255-CV


              MARY THUY NGUYEN AND DUC LE, Appellants

                                         V.

        TCN VICTORY, INC. AND TRUNG Q. NGUYEN, Appellees

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1063497


                  MEMORANDUM OPINION

      This is an appeal from an order signed March 23, 2016. On June 15, 2016,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.